*593MEMORANDUM **
Peter Rosell-Fernandez appeals from the 60-month sentence imposed following his guilty plea conviction for attempted entry after deportation, in violation of 8 U.S.C. § 1326, and making a false claim to United States citizenship, in violation of 18 U.S.C. § 911. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rosell-Fernandez contends that the district court erred in denying his motion for downward departure under U.S.S.G. § 5K2.13. We conclude that the district court did not err in determining that Rosell-Fernandez’s history of mental illness did not “significantly contribute” to his commission of the offense. See U.S.S.G. § 5K2.13.
Rosell-Fernandez contends that this case should be remanded to the district court to make a finding on his motion for downward departure based on cultural assimilation. The record establishes that the district court considered all of Rosell-Fernandez’s requests for departures and does not support his contention that the district court misunderstood its authority to grant them.
We review a sentence imposed after United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), for reasonableness. Because we conclude that the sentence is reasonable, we affirm. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.